Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 12, 2021. Claims 1-24 are pending and currently examined.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 10-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6 and 11-24 of prior U.S. Patent 11077182 B2. This is a statutory double patenting rejection.
Both sets of claims are identical in that the claimed inventions comprise identical steps and are directed to a method of treating HPV+ cancer. 
Ref. claim 6 specifies obtaining an HPV+ tumor sample from the patient  and fragmenting the tumor sample prior to step (a). This limitation is inherently comprised in ref. claim 1.
Claims 10-20 of the instant application respectively correspond to claims 1, 6 and 11-24 (e.g. claim 10 = ref. claims 1 and 6, claim 11 = ref. claim 11, etc.) 


Claims 14-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of US Application 17373093. This is a statutory double patenting rejection.
Both sets of claims are identical in that the claimed inventions comprise identical steps and are both directed to a method of treating or preventing HPV+ cervical cancer. 
Accordingly, these claims are directed to identical inventions, even though the claims are worded slightly different.

Claims 10-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9-17 of US Application 17373130. This is a statutory double patenting rejection.
Both sets of claims are identical in that the claimed inventions comprise identical steps and are both directed to a method of treating or preventing HPV+ cancer. 
Claim 10 contains identical invention of ref. claims 1 and 17. Claim 14-16 contain identical invention of ref. claim 12. Claims 10-13 respectively correspond to ref. claims 9-11. Claims 17-20 respectively correspond to ref. claims 13-16. 
Accordingly, these claims are directed to identical inventions, even though the claims are worded slightly different.


Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of prior U.S. Patent 11077182 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a composition comprising a therapeutic population of tumor infiltrating lymphocyte (TIL) and a pharmaceutically acceptable carrier produced by an identical method. The only difference is that the instant claims 1-9 are directed to the composition itself, instant claims 21-24 are directed to the method of making the composition, while the references claims are directed to a method of using the composition in treating an HPV+ cancer.
Regarding claims 1-9, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 
Claims 10-20 encompass partial or complete overlapping scope to reference claims 1-24.
Regarding instant claims 21-24, the reference claims anticipate the instant claims.
Therefore, claims 1-24 are unpatentable over claims 1-24 of prior U.S. Patent 11077182 B2 because the instant claims are either obvious over or anticipated by the reference claims.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of prior U.S. Application 17373093.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a composition comprising a therapeutic population of tumor infiltrating lymphocyte (TIL) and a pharmaceutically acceptable carrier produced by an identical method. The only difference is that the instant claims 1-9 are directed to the composition itself, instant claims 10-20 are directed to a method of treating a HPV+ cancer, and instant claims 21-24 are directed to the method of making 
Regarding claims 1-9, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 10-20 encompass partial or complete overlapping scope to reference claims 1-24.
Regarding instant claims 21-24, the reference claims anticipate the instant claims.
Therefore, claims 1-24 are unpatentable over claims 1-24 of prior U.S. Patent U.S. Application 17373093 because the instant claims are either obvious over or anticipated by the reference claims, and vice versa.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Application 17373130.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a composition comprising a therapeutic population of tumor infiltrating lymphocyte (TIL) and a pharmaceutically acceptable carrier produced by an identical method. The only difference is that the instant claims 1-9 are directed to the composition itself, instant claims 10-20 are directed to a method of treating a HPV+ cancer, and instant claims 21-24 are directed to the method of making the composition, while the references claims are directed to a method of using the composition in treating an HPV+ cancer.
Regarding claims 1-9, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 10-20 encompass partial or complete overlapping scope to reference claims 1-20.
Regarding instant claims 21-24, the reference claims anticipate the instant claims.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648